Mr. Justice Thomas delivered the opinion of the court: Claimant is asking for an award of $5,000.00 damages he alleges he has suffered because of being discharged from the faculty of the Western Illinois Teachers College at Macomb. He was employed as an instructor in the institution, for the year 1929-1930. He alleges he was to teach ten and one-half months, beginning the middle of July, 1929, at a salary of $315.00 per month and was dismissed on August 26, 1929. Claimant has filed no abstract and no brief and argument. We have carefully read the evidence in this case and find that the discharge of claimant was fully justified. Section 12 of the Act establishing the Western Illinois State Teachers College provides: “The board of trustees shall appoint instructors and such officers as may be required in said school, fix their respective salaries, prescribe their several duties, and shall have power to remove any of them for proper cause.” It is clear from the evidence in this case that the trustees acted within their powers in discharging claimant, and that he has no cause of action either against the college or the State. The claim is therefore denied and the case is dismissed.